440 F.2d 784
Samuel FUNT, Plaintiff-Appellant,v.CITY OF MIAMI BEACH, Defendant-Appellee.
No. 31010.
United States Court of Appeals, Fifth Circuit.
April 15, 1971.

Eli Breger, North Miami Beach, Fla., for plaintiff-appellant.
Joseph A. Wanick, City Atty., Ira M. Elegant, Miami Beach, Fla., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Florida; Charles B. Fulton, Chief Judge.
Before WISDOM, BELL, and AINSWORTH, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966